                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.

JEREMY GILLAM,                                                        8:10CV7

                      Defendant,
       and

AMUR FINANCE EQUIPMENT

                      Garnishee.


                                   ORDER TO ISSUE WRIT OF
                                       GARNISHMENT

       This matter comes before this Court on the Application For Writ of Garnishment (Filing

No. 32) of the Plaintiff, United States of America, for an order to issue the Writ of Garnishment

against Amur Finance, the garnishee, and for good cause shown,

       IT IS HEREBY ORDERED that the Clerk of the Court shall issue a Writ of Garnishment

against Amur Finance, whose address 308 North Locust Street, Grand Island, NE 68801.

       DATED this 28th day of August, 2019.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
